Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/22/2021 have been fully considered but they are not persuasive. 
In regards to claim 1, applicant argues Elangovan is directed to methods and apparatuses associated with providing augmented reality content in real time navigation video stream and this is in contrast to the applicant’s present disclosure which is directed to connecting otherwise navigation unrelated mixed reality entertainment content to the environment of the current route, which is unrelated to the problem addressed by Elangovan. Further, applicant argues the disclosure of the more precise techniques in placing AR content in view of a current route does not explicitly or inherently teach the recitation of “to adaptively present a mixed reality entertainment content to a user of a CA/AD vehicle, factoring into consideration the information about the driving environment associated with the current route, the mixed reality entertainment content presented being otherwise unrelated to navigating the current route.” However, Elangovan teaches vehicle displays which can be used to display navigation information, driving data, vehicle information, or entertainment applications ([0074]). Further, as explained in the first office action and reiterated below, Elangovan teaches updating an augmented reality display (Fig 8) and route information is rendered on augmented reality display [0113]. Vehicle control system 348 determines what content to display. As such, an augmented reality display may show both entertainment information, alongside navigation information. This is adaptively presenting mixed reality entertainment content to a user, while factoring into consideration the information about the driving environment associated with the current route, where the entertainment information may be unrelated to navigation. 
In regards to claims 16 and 20, applicant argues, although different in scope, it is believed are patentable in view of Elangovan. Applicant’s arguments are found unpersuasive for the reasons as listed above. 
In regards to claims 2, 5-10, 13-15, 19, and 22-24, applicant argues are patentable by virtue of dependency. This argument is found to be unpersuasive for the reasons as explained above.
In regards to claims 3, 12, 17, 21, and 25, applicant argues Habashima does not remedy the above deficiencies of Elangovan. Those deficiencies have been responded to above and this argument is found to be unpersuasive. 
In regards to claims 4 and 8, applicant argues Kaushansky does not remedy the above deficiencies of Elangovan. Those deficiencies have been responded to above and this argument is found to be unpersuasive. 
In regards to claims 11, applicant argues Gupta does not remedy the above deficiencies of Elangovan. Those deficiencies have been responded to above and this argument is found to be unpersuasive. 

Drawings
The drawings are objected to because in drawing 3, part number 314 is labeled “Uesr profile unit”, which should read “User profile unit”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views 

Claim Objections
Claim 6 objected to because of the following informalities:  “mixed reality. content unit” should read “mixed reality content unit”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5-10, 13-16, 19, 20, and 22-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Elangovan et al. (US 20190301886).
In regards to claim 1, Elangovan teaches an apparatus for computer assisted or autonomous driving (CA/AD), comprising: ([0020] vehicle may have driving assistance systems.)

an environment mapping unit, disposed in the CA/AD vehicle and coupled to the data aggregation unit, to determine, based at least in part on the collected data from the one or more data sources or historical environment data, information about a driving environment associated with a current route for the CA/AD vehicle; ([0025] sensed environment 200 determined by sensors and system 116A-K and 112. [0036] LIDAR sensor/system 320 may provide imaging of the environment.) and 
a mixed reality content unit, disposed in the CA/AD vehicle and coupled to the environment mapping unit, to adaptively present a mixed reality entertainment content, to a user of the CA/AD vehicle, factoring into consideration the information about the driving environment associated with the current route, the mixed reality entertainment content presented being otherwise unrelated to navigating the current route. ([0044] vehicle control system 348 may receive processed sensor information and determine a control action based on that, which may include adjusting a display or sending a signal to another device associated with the vehicle. Fig. 8, augmented reality display is updated. [0113] route information is rendered on augmented reality display. Vehicle control system 348 determines what content to display. [0074] vehicle instrument panel includes a number of displays 420, 424, 434, which may show driving data, vehicle, information, entertainment, or navigation. One of ordinary skill in the art would have understood this can include augmented reality display that is updated and entertainment information may also be displayed.)

In regards to claim 2, Elangovan teaches the apparatus of claim 1, further comprising: 
a feedback unit, disposed in the CA/AD vehicle and coupled to the mixed reality content unit, to facilitate the user in providing feedback in response to the presented mixed reality entertainment 

In regards to claim 5, Elangovan teaches the apparatus of claim 1, further comprising: 
a secure execution unit, disposed in the CA/AD vehicle and coupled to the mixed reality content unit, to manage licenses, or keys associated with the mixed reality entertainment content to be presented to the user. ([0090] subsystem 350 can optionally include a security module that can manage security access keys.)

In regards to claim 6, Elangovan teaches the apparatus of claim 1, further comprising: a
mixed reality runtime unit, disposed in the CA/AD vehicle and coupled to the mixed reality content unit. to present the mixed reality entertainment content to the user. ([0091] communications system 350 includes a GPU 540 and other systems for accelerating the creation of images to output to at least one display device. Display device may be an augmented display device. [0092] communications system 350 manages and coordinate communications between sensors, remote operating system, vehicle databases, charging system, and other devices.)

In regards to claim 7, Elangovan teaches the apparatus of claim 1, wherein the driving environment associated with the current route includes information about real-time traffic on the current route, information about a terrain along the current route, or road conditions of the current route, wherein the information about the real-time traffic on the current route includes a position of the CA/AD vehicle relative to a driving lane, a speed of the CA/AD vehicle, an inter-vehicle distance of the 

In regards to claim 8, Elangovan teaches the apparatus of claim 1, wherein the mixed reality entertainment content includes visual content, audio content, mechanical movements of one or more parts of the CA/AD vehicle, or air movements within or around the CA/AD vehicle. ([0049] user interface may translate human input into mechanical movement of. [0113] route information is rendered on augmented reality display, which may be visual content. [0074] entertainment information may also be displayed.)

In regards to claim 9, Elangovan teaches the apparatus of claim 1, wherein the data from the one or more data sources includes user input data, sensory data, crowd-sourced input data from another device, another vehicle, others users, or a roadside unit (RSU). ([0030] communication system 

In regards to claim 10, Elangovan teaches the apparatus of claim 9, wherein the sensory data include one or more selected from radar data, ultrasonic sensor data, video sensor data, camera data, light detection and ranging (LiDAR) data, global positioning system (GPS) data, or inertial data. ([0020] vehicle may include sensors such as cameras, infrared sensors, radio frequency sensors, ultrasonic sensors, RADAR sensors, LIDAR sensors, odometry sensors, and navigation sensors, such as GPS.)

In regards to claim 13, Elangovan teaches the apparatus of claim 1, wherein the CA/AD vehicle is a selected one of a commercial truck, a light duty car, a sport utility vehicle (SUV), a light vehicle, a heavy duty vehicle, a pickup truck, a van, a car, or a motorcycle. ([0019] may be incorporated into any type of vehicle. Traditional vehicles include cars, trucks, motorcycles, busses, automobiles, trains, among others.)

In regards to claim 14, Elangovan teaches the apparatus of claim 1, wherein the apparatus is a vehicle onboard unit (OBU) disposed in the CA/AD vehicle. (Fig 3 Communications system 300, [0030] communications system 300 includes Vehicle Control System 348 and Communications Subsystem 350, which are located on vehicle.)

In regards to claim 15, Elangovan teaches the apparatus of claim 14, wherein the apparatus is the CA/AD vehicle comprising a vehicle onboard unit (OBU) having the data aggregation unit, the environment mapping unit and the mixed reality content unit. (Fig 3 Communications system 300, 

In regards to claim 16, Elangovan teaches a method for computer assisted or autonomous driving (CA/AD), comprising: (Fig 8, [0020] vehicle may have driving assistance systems.)
receiving, by an on board unit (OBU) of a CA/AD vehicle, data from one or more data sources; ([0030] communication system 300 includes sensor data and control data. Communication system is an onboard unit that receives data from one or more sources. Fig 8, [0111] at step 810 of process of figure 8, vehicle control system 348 and/or navigation system 302 can receive sensor data from one or more sensors. Both are part of the communication system 300.)
determining, by the OBU, based at least in part on the collected data from the one or more data sources or historical environment data, information about a driving environment associated with a current route for the CA/AD vehicle; (Fig 8, 820. [0112], in step 820 of the process of figure 8, objects within vehicle’s environment are tracked, based on video data recorded by the sensors. This is a form of information about the driving environment of the vehicle.) and 
determining, by the OBU, a mixed reality entertainment content to be adaptively presented to a user of the CA/AD vehicle, taking into consideration the information about the driving environment associated with the current route, the mixed reality entertainment content presented being otherwise unrelated to navigating the current route. (Fig 8, 840, [0113] using camera information and data, augmented reality route position indicators may be rendered on the navigation displays. This is a form 

In regards to claim 19, Elangovan teaches the method of claim 16, further comprising: 
presenting, by a mixed reality runtime unit of the CA/AD vehicle, separate and distinct from the OBU, the mixed reality entertainment content to the user. ([0091] communications subsystem 350 includes a GPU 540 and other systems for accelerating the creation of images to output to at least one display device. Display device may be an augmented display device. [0092] communications subsystem 350 manages and coordinate communications between sensors, remote operating system, vehicle databases, charging system, and other devices. Fig 8, 840, [0113] using camera information and data, augmented reality route position indicators may be rendered on the navigation displays. This is a form of mixed reality associated with the route and the environment of the vehicle. Communications subsystem 350 is a distinct subsystem.)

In regards to claim 20, Elangovan teaches one or more non-transitory computer-readable media comprising instructions that cause a computer assisted or autonomous driving (CA/AD) system in a CA/AD vehicle, in response to execution of the instructions by the CA/AD system, to: ([0152] a non-transitory computer readable medium comprises set of instructions stored therein which causes a processor to provide and augmented reality display by receiving sensor data from the vehicle to aid in navigation.)
collect data from one or more data sources; ([0152] non-transitory computer readable medium instructions include receiving sensor data from one or more sensors.)

determine a mixed reality entertainment content to be adaptively presented to a user taking into consideration information about the driving environment associated with the current route, the mixed reality entertainment content presented being otherwise unrelated to navigating the current route. ([0152] causes an augmented reality navigation display to present an indication based on geographic location. [0074] vehicle instrument panel includes a number of displays which may show driving data, vehicle, information, entertainment, or navigation. One of ordinary skill in the art would have understood this can include augmented reality display that is updated and entertainment information may also be displayed.)

In regards to claim 22, Elangovan teaches the one or more non-transitory computer-readable media of claim 20, wherein the driving environment associated with the current route includes information about real-time traffic on the current route, information about a terrain along the current route, or road conditions of the current route, wherein the information about the real-time traffic on the current route includes a position of the CA/AD vehicle relative to a driving lane, a speed of the CA/AD vehicle, an inter-vehicle distance of the CA/AD vehicle with another vehicle, a position with a lane or across lanes for the CA/AD vehicle, a choice of a lane among multiple lanes for the CA/AD vehicle, a degree of a turn to make for the CA/AD vehicle, a trajectory of the CA/AD vehicle, and wherein the information about a terrain along the current route includes a slope of the current route, one or 

In regards to claim 23, Elangovan teaches the one or more non-transitory computer-readable media of claim 20, wherein the mixed reality entertainment content includes visual content, audio content, mechanical movements of one or more parts of the CA/AD vehicle, or air movements within or around CA/AD vehicle. ([0049] user interface may translate human input into mechanical movement of. [0113] route information is rendered on augmented reality display, which may be visual content. [0074] displays may show driving data, vehicle, information, entertainment, or navigation.)

In regards to claim 24, Elangovan teaches the one or more non-transitory computer-readable media of claim 20, wherein the data from the one or more data sources includes user input data, sensory data, crowd-sourced input data from another device, another vehicle, others users, or a roadside unit (RSU). ([0030] communication system 300 includes sensor data and control data. [0043] at least one sensor processor 340 processes data sent by vehicle sensors. [0048] historical control 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Elangovan in view of Habashima et al. (US 20150202962).
In regards to claim 3, Elangovan teaches the apparatus of claim 1, 
Elangovan does not teach: further comprising: 
a user profile unit, disposed in the CA/AD vehicle and coupled to the mixed reality content unit, to provide user profile data to the mixed reality content unit, wherein the mixed reality content unit is to adjust the mixed reality entertainment content, further according to the user profile data, and wherein the user profile data includes responses from the user to one or more mixed reality entertainment contents, parameters configured for the user, risk tolerance level for the user, or information about quality of service (QoS) for the user.
However, Habashima teaches a user processing module that can utilize techniques to classify the user, such as a login option which identifies whether the user is a passenger or driver or a user profile identification system which associates a user profile with a specific user ([0079]). Passengers or drivers may have different settings tailored to their needs or their specific user profile ([0078]). 

The motivation to do so is that, as acknowledged by Habashima, vehicle interfaces are commonly crowded and therefore confusing ([0001], [0002]), one of ordinary skill in the art would have recognized that tailoring the information presented to the user and the type of user allows for less crowding and less confusion. 

In regards to claim 17, Elangovan teaches the method of claim 16, further comprising: 
receiving, by the OBU, user feedback from the user in response to the presented mixed reality entertainment content; ([0074] input device 432 may be a joystick, mouse, touchpad, tablet, 3D gesture capture device, that interfaces with one or more displays, which may be augmented or mixed reality displays. This adjusts based on user feedback.)
and
further adjusting, by the mixed reality content unit of the CA/AD vehicle, the mixed reality entertainment content of the CA/AD vehicle, according to the user profile data. ([0074] input device 432 may be a joystick, mouse, touchpad, tablet, 3D gesture capture device, that interfaces with one or more displays, which may be augmented or mixed reality displays. This adjusts based on user feedback. One of ordinary skill would have understood this may be performed by vehicle control system.)
Elangovan does not teach: 
receiving, from a user profile unit of the CA/AD vehicle, user profile data; 
However, Habashima teaches a user processing module that can utilize techniques to classify the user, such as a login option which identifies whether the user is a passenger or driver or a user 
It would have been obvious to one having ordinary skill within the art before the effective filing date to modify the vehicle and communication system and method of Elangovan by incorporating the teachings of Habashima, such that the system includes a module that identifies a user and customizes the information to their needs or configuration.
The motivation to do so is that, as acknowledged by Habashima, vehicle interfaces are commonly crowded and therefore confusing ([0001], [0002]), one of ordinary skill in the art would have recognized that tailoring the information presented to the user and they type of user allows for less crowding and less confusion.

In regards to claim 21, Elangovan teaches the one or more non-transitory computer-readable media of claim 20, wherein the instructions further cause the CA/AD system in the CA/AD vehicle, in response to execution of the instructions by the CA/AD system, to: 
receive user feedback from the user in response to the presented mixed reality entertainment content; ([0074] input device 432 may be a joystick, mouse, touchpad, tablet, 3D gesture capture device, that interfaces with one or more displays, which may be augmented or mixed reality displays. This adjusts based on user feedback.)
and 
further adjust the mixed reality entertainment content, according to the user profile data. ([0074] input device 432 may be a joystick, mouse, touchpad, tablet, 3D gesture capture device, that interfaces with one or more displays, which may be augmented or mixed reality displays. This adjusts based on user feedback.)
Elangovan does not teach: 

However, Habashima teaches a user processing module that can utilize techniques to classify the user, such as a login option which identifies whether the user is a passenger or driver or a user profile identification system which associates a user profile with a specific user ([0079]). Passengers or drivers may have different settings tailored to their needs or their specific user profile ([0078]). 
It would have been obvious to one having ordinary skill within the art before the effective filing date to modify the non-transitory computer readable medium storing instructions of Elangovan by incorporating the teachings of Habashima, such that the instructions also includes a identifying a user and customizing the information presented by the display to their needs or configuration.
The motivation to do so is that, as acknowledged by Habashima, vehicle interfaces are commonly crowded and therefore confusing ([0001], [0002]), one of ordinary skill in the art would have recognized that tailoring the information presented to the user and they type of user allows for less crowding and less confusion.

Claims 4 and 18 is rejected under 35 U.S.C. 103 as being unpatentable over Elangovan in view of Kaushansky et al. (US 10372130).
In regards to claim 4, Elangovan teaches the apparatus of claim 1, 
Elangovan also teaches navigation sensors 308 receive information indicating the geolocation and time information of the vehicle ([0033]). The location module can acquire the gps position from the navigation sensors and located the vehicle on a map ([0065]). The navigational information may be combined with three dimensional map information to provide short, intermediate, and long range course tracking and route selection ([0072]).
Elangovan does not teach: further comprising: 
 
However, Kaushansky teaches a display presented to either the passengers or a driver of a vehicle (Col 23 lines 5-11) which includes a check routes option that allows the passenger to view other available routes. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the navigation system and display of Elangovan by incorporating the teachings of Kaushansky, such that the display may also show other available routes the vehicle may navigate along. 
The motivation to do so is that, as acknowledged by Kaushansky, a traffic event, such as for example construction or an accident, may cause a different route to be selected to avoid the event (Col 23 lines 14-18). This system can alert the driver either through the display or auditory signals, why a route change has been determined (Col 1 lines 25-31) and allow the driver to then choose a preferred route. One of ordinary skill would have recognized this may improve the comfort of the passengers and driver of the vehicle. 

In regards to claim 18, Elangovan teaches the method of claim 16,
Elangovan also teaches navigation sensors 308 receive information indicating the geolocation and time information of the vehicle ([0033]). The location module can acquire the gps position from the navigation sensors and located the vehicle on a map ([0065]), updating an AR display, including route positons, Fig. 8, step 840. The navigational information may be combined with three dimensional map information to provide short, intermediate, and long range course tracking and route selection ([0072]). Navigation subsystem 302 is a distinct subsystem (Fig 3), and includes any hardware necessary to navigate vehicle ([0042]).
Elangovan does not teach: further comprising: 

However, Kaushansky teaches a display presented to either the passengers or a driver of a vehicle (Col 23 lines 5-11) which includes a check routes option that allows the passenger to view other available routes. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the navigation and display method of Elangovan by incorporating the teachings of Kaushansky, such that the step of rendering the AR display, may also show other available routes the vehicle may navigate along. 
The motivation to do so is that, as acknowledged by Kaushansky, a traffic event, such as for example construction or an accident, may cause a different route to be selected to avoid the event (Col 23 lines 14-18). This system can alert the driver either through the display or auditory signals, why a route change has been determined (Col 1 lines 25-31) and allow the driver to then choose a preferred route. One of ordinary skill would have recognized this may improve the comfort of the passengers and driver of the vehicle.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Elangovan in view of Gupta et al. (US 20170132922).
In regards to claim 11, Elangovan teaches the apparatus of the claim 9. 
Elangovan also teaches the vehicle control system may receive instructions or information from a number of external sources or servers ([0047]).
Elangovan does not teach:
wherein the RSU is a selected one of a road embedded reflector, a smart street or traffic light, a road side tag, an evolved node B (eNB) type RSU, or a stationary user equipment (UE) type RSU.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the external communications system and method of Elangovan by incorporating the teachings of Gupta such that the system may also communicate with a road side unit.
The motivation to do so is that, as acknowledged by Gupta, a system like this addresses the problem that it may be difficult to communicate information to a driver, whether that be a pull over signal or that there is a dangerous situation ahead. Communicating information with a road side unit that is connected to the augmented reality display can help provide more information to the driver or passengers ([0002]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kreitzer et al. (US 20180293040) teaches an augmented reality apparatus that can be tailored to a unique user.
Runyan et al. (US 10726792) teaches a mixed reality display that can be adjusted to accommodate for glare in a vehicle. 
Buttol et al. (US 20180039917) teaches a ride sharing method that can communicate with a road side unit and develop an optimal route between pickup and drop-off locations. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258.  The examiner can normally be reached on Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.S.W./Examiner, Art Unit 3661                                                                                                                                                                                                        
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661